 

 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#H:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2} 21 [226
KAREEM NELSON,
Plaintiff,
v. No. 19-CV-10583 (RA)
303 FARE, LLC doing business as LOLO’S ORDER
SEAFOOD SHACK and 303 WEST 116 ST.
LLC,
Defendants.

 

 

RONNIE ABRAMS, United States District Judge:
It has been reported to the Court that this case has settled. Accordingly, it is hereby:
ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the action
is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)
days of this order, and any application filed thereafter may be denied solely on that basis. [fthe parties
seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement
must be placed on the public record and “so ordered” by the Court within the same thirty-day period.
See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court is respectfully
directed to close this case.
SO ORDERED,

Dated: February 21, 2020
New York, New York

 

Ronhie Abrams
United States District Judge

 
